DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-53, 56-64, 77-83, and 85-89 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining blood pressure data and evaluating that data by comparing data from two locations, and generating a display representing the comparison, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the analysis, comparison, and resulting output does not improve any particular technology, require the use of any particular machine, or effect any transformation or treatment. The claim(s) 
	The dependent claims also do not add anything significantly more, as claims 47, 48, 56, 58-62, 64, 85-89 are directed to aspects of the insignificant extrasolution data gathering, and claims 49-53, 57, 63, 77-79 are directed to aspects of computations involved in the abstract idea itself. Claims 80-83 are directed to output of the results of the computations of the abstract idea, which is not significantly more (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 – displaying results on a display is another type of activity that the courts have found to be well-understood, routine, conventional activity when 

Claims 55 and 84 are still not rejected under 101, as they call for inclusion of active feedback such that operation of the system is controlled by the previous iteration’s measurements and calculations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 46-48, 52, 56-64, 77, 80, 81, 84, and 85-89 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Noskowicz (WO 01/13779).
Regarding claims 46 and 56, Noskowicz discloses a system for characterizing a narrowing in a fluid filled blood vessel, the system comprising: a pressure sensing guidewire (figure 2; element 60) having a first pressure sensor to take an instantaneous pressure measurement at different locations along the blood vessel (element 40) ; a mechanism to draw the pressure-sensing guidewire through the blood vessel (element 50); and a processor configured to: calculate a pressure ratio at the different locations along the blood vessel (p. 10, lines 12-19; p. 24, lines 21-22; the Examiner notes that a “ratio” is merely “the relationship in quantity, 
Regarding claim 47, Noskowicz further discloses that the mechanism is a motorized mechanism (p. 10 line 33 to p. 11 line 7). 
Regarding claim 48, Noskowicz further discloses that the mechanism is a manual mechanism (p. 11 lines 8-9). 
Regarding claim 52, Noskowicz further discloses a position measuring device to provide location data relating to a location at which a respective instantaneous pressure measurement 
Regarding claim 57, Noskowicz further discloses that the calculated pressure ratio is normalized with respect to the substantially fixed location (p. 10, lines 12-19). Page 3 of 10 U.S. Application No. 13/978,697 Docket No. 44755.1206 / FM-0001-US Response to Office Action mailed February 8, 2017 Customer No. 93772 
Regarding claim 58, Noskowicz further discloses that the mechanism to draw the pressure-sensing guidewire through the blood vessel is configured to draw the pressure-sensing guidewire at a predetermined rate through the blood vessel (p. 12 line 30 to p. 13 line 3).
Regarding claim 59, Noskowicz further discloses that the predetermined rate is a constant speed (p. 13, lines 1-3). 
Regarding claims 60 and 61, Noskowicz further discloses that the predetermined rate is stepped draw having a predetermined fixed distance for each step (p. 12, lines 30-33).
Regarding claim 62, Noskowicz further discloses that each instantaneous measurement is logged at a respective location or with respect to a draw distance (p. 12, lines 30-33).
Regarding claim 63, Noskowicz further discloses that the pressure ratio represents a restriction to flow along the blood vessel (p. 3, lines 20-28). 
Regarding claim 64, Noskowicz further discloses that the processor is further configured to: record the instantaneous pressure measurements and calculate the pressure ratio for each stepped position of the pressure-sensing guidewire along the blood vessel (figure 14). 
Regarding claim 77, Noskowicz further discloses that the processor is further configured to calculate a measure of stenosis intensity (p. 11, lines 21-26; p. 14, lines 1-9).
Regarding claims 80 and 81, Noskowicz further discloses that the processor is further configured to output to the display a visual representation of the calculated measure of 
Regarding claim 84, Noskowicz further discloses that the processor is configured to control the mechanism to draw the pressure-sensing guidewire through the blood vessel in response to at least one of the instantaneous pressure measurements or the calculated pressure ratio at the different locations along the blood vessel (p. 12, lines 30-33, the drawbacks take place after instantaneous measurements are taken).
Regarding claim 85, Noskowicz further discloses that the first pressure sensor is configured to take measurements at a position distal of the narrowing and the second pressure sensor is configured to take measurements at a position proximal of the narrowing (p. 10, lines 12-30)
Regarding claim 86, Noskowicz further discloses that the first pressure sensor comprises a transducer (p. 8 line 21 to p. 9 line 3).  
Regarding claim 87, Noskowicz further discloses that the first pressure sensor is disposed at a distal end of the pressure-sensing guidewire (figure 1).  
Regarding claim 88, Noskowicz further discloses a pressure-sensing catheter comprising the second pressure sensor (p. 9, lines 4-6).  
Regarding claim 89, Noskowicz further discloses that the pressure-sensing guidewire and the pressure- sensing catheter are arranged such that the pressure-sensing guidewire moves within the pressure-sensing catheter while the mechanism draws the pressure-sensing guidewire through the blood vessel (p. 9, lines 6-10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 49-51 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noskowicz in view of Whitin (US 2004/0176683).
Regarding claims 49-51, Noskowicz does not disclose the system further comprising a position measuring device to provide location data relating to a location at which a respective instantaneous pressure measurement is taken by the first pressure sensor, wherein the position measuring device is an RF reader to read an RF tag marker on the pressure-sensing guidewire. Whitin teaches a system that can be inserted into a user’s body which includes an RF tag on the inserted portion and an RF reader to read the location of the tag (paragraphs [0078]-[0079]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Noskowicz with an RF tag and RF reader to obtain information about the location of the first sensor, as taught by Whitin, in order to provide exact location information about where a component is located inside the body. 
Regarding claim 53, Whitin’s RF tags and reader (paragraphs [0078]-[0079]) provide absolute location information. 

Claim 78 and 79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noskowicz in view of Colman (US 2010/0298734).

The Examiner notes that, as Noskowicz’s pressure measurements are obtained by using the second measurement as a reference value for the first measurement, any "pressure measurements” can also be considered ratios of pressures. 
 Page 4 of 10 U.S. Application No. 13/978,697 Docket No. 44755.1206 / FM-0001-US Response to Office Action mailed February 8, 2017 Customer No. 93772 
Claim 82 and 83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noskowicz in view of Murphy (US 2005/0187461).
Noskowicz does not disclose that the processor is further configured to modify the visual representation of the calculated pressure ratios along the blood vessel to simulate application of an angioplasty procedure to a portion of the blood vessel. Murphy teaches a system configured to evaluate a vessel (paragraph [0015]), which includes presentation of a visual depiction of the monitored area (figure 3, step 11), and modifying the depiction to simulate application of an angioplasty procedure to a portion of the blood vessel (figure 3, step 13; paragraph [0168], [0243]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Noskowicz with the processor 
The Examiner notes that the specification of the instant invention recites “a stent or other angioplasty” in paragraph [0051] as filed, such that a stent is considered by Applicant to be a type of angioplasty.

Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to anticipate or make obvious the invention of claim 55, including, inter-alia, a system configured to take a plurality of pressure ratios at different locations in a blood vessel using instantaneous pressure measurements from a first sensor on a guidewire that is moved by a mechanism and a second fixed sensor, where the processor is further configured to compare the instantaneous pressure measurements to a range defined by a moving average +/- standard deviation for a preceding number of cardiac cycles and cause the mechanism to draw the pressure-sensing guidewire through the blood vessel to pause movement of the pressure-sensing guidewire if an instantaneous pressure measurement obtained over a partial cardiac cycle is outside of a tolerance threshold defined by that range, in combination with all other limitations in the claim. 


Response to Arguments
Applicant's arguments filed 11 May 2020 have been fully considered but they are not persuasive. 
Regarding the rejections under 101, Applicant initially argues that the abstract idea cannot fall into the grouping of mental processes because the claims recite using a sensor to sense data. The Examiner notes that “obtaining data” is not the same as the act of performing sensing – retrieving numbers or measurements from any source is “obtaining data”. The analysis above clearly delineates what is part of the abstract idea, and what is extrasolution activity. The act of sensing, as presented, is an extrasolution activity in all but claims 55 and 84. The act of “obtaining data” as presented is part of the abstract idea and can be performed mentally, for example by reading a printout or a monitor, or can be automated to be performed by a processor which retrieves data from some source.
Applicant further argues that the claimed invention presents an improvement because the ratio determined as a result of the abstract idea does not require hyperemia; however, determination of FFR is a different calculation than that performed here. Determining a different parameter under different conditions is not necessarily an improvement over finding FFR under hyperemia, as Applicant has not shown any comparison between these parameters or how the ratio found in the instant invention relates to FFR beyond being calculated using 
Applicant then argues that the inclusion of the guidewire is “integral to the claims”; this is entirely unpersuasive. As presented, the calculations could be performed using data obtained at any time using any equivalent machine. Operation of the guidewire for sensing is performed wholly independently of the abstract idea except in claims 55 and 84, such that they are not rejected under 101. In the remainder of claims, the operation of the guidewire for sensing is unrelated to the execution of the abstract idea itself beyond serving as a non-specific source of data. Applicant appears to misunderstand what is required for the abstract idea to be executed using a particular machine; the issue is not that specifics of the guidewire have not been claimed, but that the execution of the abstract idea herein is independent of the use of the guidewire for sensing (except in claims 55 and 84). 
Applicant’s “other” arguments regarding limitations set forth in dependent claims merely assert that they are significantly more without any discussion of the actual rejections set forth above, such that these general assertions are unpersuasive.

Regarding the art rejections, Applicant continues to argue against Noskowicz, repeating the arguments that Noskowicz does not find a pressure ratio as recited in the claims. This has been repeatedly addressed in previous Office Actions. Applicant’s remarks do not raise any new arguments that have not been previously addressed.
The Examiner notes that incorporating the limitations of allowable claim 55 into claim 46 would overcome all of the pending rejections under 101 and 102; this claim has been indicated allowable in every Office Action since September 2017.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791